DETAILED ACTION
This office action is in response to the amendment filed March 3, 2022 in which claims 1-13, 15-20, and 31 are presented for examination and claims 14 and 21-30 are canceled as well as the Information Disclosure Statement (IDS) filed March 3, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objection to claims 1, 5, and 31 should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive as to claims 1, 5, and 31, however claim 19 is now objected to on an updated basis (see claim objection, below).

Applicant’s Second Argument:  Objection to the specification should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  The claims overcome the prior art under 35 USC 102 and 35 USC 103.
Examiner’s Response:  In view of Applicant’s amendment and the IDS filed March 3, 2022, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection.  As such, this is a 2nd Non-Final Office Action.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites the limitation “said metal-detectable component.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “said metal-detectable component.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
only the at least one metal-detectable component that is disposed within the first optically-transparent portion includes the third surface portion?  This renders the claim indefinite.  It seems to then suggest that the at least one metal-detectable component that is disposed in the second optically-transparent portion is disposed inward of said first and second lens surface portions.  Does this mean that only the at least one metal-detectable component disposed in the second optically-transparent portion is disposed inward of said first and second lens surface portions or are each of the individual metal-detectable components disposed inward of the first and second lens surface portions?  For purposes of examination, the first set of cited limitations will be interpreted as “a plurality of metal-detectable components … each metal-detectable component of the plurality of metal-detectable components having at least a first surface portion, a second surface portion, offset from and approximately aligned with said first surface portion, and a third surface portion disposed between and approximately aligned with said first and second surface portions.”  The second set of cited limitations will be interpreted as “such that at least one of the plurality of metal-detectable components is disposed within the first optically-transparent portion, at least one of the plurality of metal-detectable components is disposed within the second optically transparent portion, and the third surface portion of each metal-detectable component of the plurality of metal-detectable components is disposed inward of said first and second lens surface portions, permanently embedding said plurality of metal-detectable components within said lens body.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 12, 13, 15, 16, 18-20 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,241,007 Cody.
To claim 1, Cody discloses a protective eyewear lens assembly (12 of Figures 1-6; col. 2, line 45 -col. 4, line 59) comprising:
a metal-detectable component (26,36,38) (see Figures 4A-6; col. 1, lines 10-18;  col. 3, lines 4-67; magnetic materials are necessarily metallic and therefore metal-detectable) having a cross-sectional shape with at least a first component surface portion, a second component surface portion oriented offset from and aligned with said first component surface portion, and a third component surface portion disposed between and aligned with said first and second component surface portions (annotated Figures 4A-6, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion); and,
a lens body (see Figures 1-6) formed from a polymeric material (col. 1, line 45-54), said lens body including a first lens surface portion and a second lens surface portion spaced from said first lens surface portion such that a lens thickness is defined therebetween with at least said third component surface portion of said cross-sectional shape of said metal-detectable component positioned within said polymeric material inward of said first and second lens surface portions such that said metal-detectable component is permanently embedded within said lens body (annotated Figures 4A-6; col. 3, lines 4-67).
To the limitation “formed in-situ around said metal-detectable component,” Examiner respectfully notes that claim 1 is being treated as a product-by-process claim.  Product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps (see MPEP 2113).

    PNG
    media_image1.png
    902
    730
    media_image1.png
    Greyscale

To claim 4, Cody further discloses a protective eyewear assembly wherein said lens body is at least partially formed from an optically-transparent polymeric material, and said lens body includes first and second optically-transparent portions at least partially formed from said optically-transparent polymeric material with a bridge portion disposed between said first and second optically-transparent portions (annotated Figures 1-2B, see below; Examiner again respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion; Examiner respectfully asserts that although Cody does not expressly disclose lens assembly 12 being “transparent,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that absent disclosures to the contrary, lens assembly 12 would be presumed to be transparent in order to allow the user to see).



    PNG
    media_image2.png
    908
    654
    media_image2.png
    Greyscale

To claim 5, Cody further discloses a protective eyewear assembly wherein said lens body extends in a widthwise direction between opposing first and second ends, and said lens body includes first and second optically-transparent portions, a bridge portion disposed between said first and second optically-transparent portions, a first hinge connection portion along said first end and a second hinge connection portion along said second end with said first and second hinge connection portions each unitarily formed from said polymeric material together with said bridge portion and/or at least one of said optically-transparent portions (annotated Figures 1-2B; Examiner again respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion; Examiner further respectfully that’s that due to the limitations being the first and second hinge connection portions, rather than, for example, the first and second hinges, an interpretation wherein the first and second hinge connections portions are merely adjacent to first and second hinges rather than actually comprising first and second hinges is permissible; Examiner additionally further respectfully asserts that although Cody does not expressly disclose lens assembly 12 being “transparent,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that absent disclosures to the contrary, lens assembly 12 would be presumed to be transparent in order to allow the user to see).

To claim 6, Cody further discloses a protective eyewear assembly wherein said lens body includes an outer peripheral edge, and said metal-detectable component is disposed adjacent said outer peripheral edge (annotated Figures 1-2B; col. 3, lines 4-67; metal-detectable components 26,36,38 are all disposed adjacent the outer peripheral edge).

To claim 7, Cody further discloses a protective eyewear assembly wherein said metal-detectable component is one of a plurality of metal-detectable components (26,36,38) permanently embedded within said lens body with each of said plurality of metal-detectable components disposed adjacent said outer peripheral edge (annotated Figures 1-2B; col. 3, lines 4-67; metal-detectable components 26,36,38 are all disposed adjacent the outer peripheral edge).

To claim 8, Cody further discloses a protective eyewear assembly wherein said lens body includes a top segment of said outer peripheral edge with at least one of said plurality of metal-detectable components permanently embedded within said lens body along said top segment of said outer peripheral edge (annotated Figures 1-2B; col. 3, lines 4-67; Examiner respectfully notes that the term “segment” is very broad and merely means “each of the parts into which something may be divided; https://www.lexico.com/en/definition/segment).

To claim 12, Cody further discloses a protective eyewear assembly wherein said first component surface portion is exposed along one of said first lens surface portion and said second lens surface portion of said lens body, and said second component surface portion is exposed along the other of said first lens surface portion and said second lens surface portion of said lens body (annotated Figures 4A-6; col. 3, lines 4-67).

To claim 13, Cody further discloses a protective eyewear assembly wherein said metal-detectable component includes a fourth component surface portion disposed between and aligned with said first and second component surface portions and embedded within said lens body (annotated Figures 4A-6; col. 3, lines 4-67; Examiner again respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion).

To claim 15, Cody further discloses a protective eyewear assembly wherein said metal-detectable component has a cross-sectional shape taken transverse to said first and second surface portions with said cross-sectional shape having one of an approximately T-shaped configuration and an approximately H-shaped configuration (see Figures 4A-6).

To claim 16, Cody discloses a protective eyewear assembly (10 of Figures 1-6; col. 1, lines 10-18; col. 2, line 45 -col. 4, line 59) comprising:
a metal-detectable component (26,36,38) (see Figures 4A-6; col. 3, lines 4-67; magnetic materials are necessarily metallic and therefore metal-detectable) having a cross-sectional shape with at least a first component surface portion, a second component surface portion offset from and approximately aligned with said first component surface portion, and a third component surface portion disposed between said first and second component surface portions (annotated Figures 4A-6; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion); and,
a lens body (see Figures 1-6) formed from a polymeric material (col. 1, lines 45-54) such that said metal-detectable component is permanently embedded within said lens body, said lens body including a first lens surface portion facing an associated wearer during use and a second lens surface portion facing away from the associated wearer during use such that a lens thickness is defined therebetween (annotated Figures 4A-6), said third component surface portion of said cross-sectional shape of said metal-detectable component disposed within said polymeric material inward of said first and second lens surface portions (annotated Figures 4A-6), said lens body extending in a widthwise direction between opposing first and second ends with a first hinge connection portion along said first end and a second hinge connection portion along said second end, said first and second hinge connection portions each unitarily formed from said polymeric material together with said lens body (annotated Figures 1-2B; Examiner again respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion; Examiner further respectfully that’s that due to the limitations being the first and second hinge connection portions, rather than, for example, the first and second hinges, an interpretation wherein the first and second hinge connections portions are merely adjacent to first and second hinges rather than actually comprising first and second hinges is permissible);
a first temple (16) pivotally attached to said first hinge connection portion of said lens body (see Figures 1, 2A, and 3; col. 2, lines 45-54); and 
a second temple (18) pivotally attached to said second hinge connection portion of said lens body (see Figures 1, 2A, and 3; col. 2, lines 45-54).
To the limitation “formed in-situ around said metal-detectable component,” Examiner respectfully notes that claim 16 is being treated as a product-by-process claim.  Product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps (see MPEP 2113).

To claim 18, Cody discloses a protective eyewear assembly wherein said lens body includes first and second optically-transparent portions, a bridge portion disposed between said first and second optically-transparent portions, and an outer peripheral edge with said metal-detectable component being one of a plurality of metal-detectable components permanently embedded within said lens body with each of said plurality of metal- detectable components disposed adjacent said outer peripheral edge (annotated Figures 1-2B; Examiner again respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion; Examiner respectfully asserts that although Cody does not expressly disclose lens assembly 12 being “transparent,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that absent disclosures to the contrary, lens assembly 12 would be presumed to be transparent in order to allow the user to see).

To claim 19, Cody discloses a protective eyewear assembly wherein said first component surface portion of said metal-detectable component is exposed along one of said first lens surface portion and said second lens surface portion of said lens body, said second component surface portion disposed toward the other of said first lens surface portion and said second lens surface portion of said lens body (annotated Figures 4A-6; col. 3, lines 4-67).

To claim 20, Cody discloses a protective eyewear assembly wherein said metal-detectable component has a cross-sectional shape taken transverse to said first and second component surface portions with said cross-sectional shape having one of an approximately T-shaped configuration and an approximately H-shaped configuration (see Figures 4A-6).

To claim 31, (insofar as definite and as best understood by Examiner) Cody discloses a protective eyewear lens assembly (12 of Figures 1-6; col. 1, lines 10-18; col. 2, line 45 -col. 4, line 59) comprising: 
a plurality of metal-detectable components (26,36,38) each formed from an elongated length of metal-detectable material (see Figures 4A-6; col. 3, lines 4-67; magnetic materials are necessarily metallic and therefore metal-detectable) and including a first elongated portion and a second elongated portion oriented transverse to said first elongated portion (annotated Figures 4A-6; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion), said elongated length of metal-detectable material of said plurality of metal-detectable components having a cross-sectional shape, with each metal-detectable component of the plurality of metal-detectable components having at least a first surface portion, a second surface portion offset from and approximately aligned with said first surface portion, and a third surface portion disposed between and approximately aligned with said first and second surface portions (annotated Figures 4A-6); and,
a lens body (see Figures 1-6) extending in a widthwise direction between opposing first and second ends (annotated Figures 1-2B), said lens body including a first lens surface portion and a second lens surface portion spaced from said first lens surface portion such that a lens thickness is defined therebetween (annotated Figures 4A-6), said lens body including first (22) and second (24) optically-transparent portions, a bridge portion disposed between said first and second optically-transparent portions (annotated Figures 1-2B; Examiner again respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion; Examiner respectfully asserts that although Cody does not expressly disclose lens assembly 12 being “transparent,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that absent disclosures to the contrary, lens assembly 12 would be presumed to be transparent in order to allow the user to see), a first hinge connection portion along said first end and a second hinge connection portion along said second end (annotated Figures 1-2B; Examiner again respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion; Examiner further respectfully that’s that due to the limitations being the first and second hinge connection portions, rather than, for example, the first and second hinges, an interpretation wherein the first and second hinge connections portions are merely adjacent to first and second hinges rather than actually comprising first and second hinges is permissible), said lens body such that at least one of the plurality of metal-detectable components is disposed within the first optically-transparent portion (at least one metal-detectable component 36 is disposed within first optically-transparent portion 22), at least one of the plurality of metal-detectable components is disposed within the second optically transparent portion (at least one metal-detectable component 38 is disposed within second optically-transparent portion 24), and the third surface portion of each metal-detectable component of the plurality of metal-detectable components being disposed inward of said first and second lens surface portions, permanently embedding said plurality of metal-detectable components within said lens body (annotated Figures 4A-6; col. 4, lines 4-67).
To the limitation “formed in-situ around said plurality of metal-detectable components,” Examiner respectfully notes that claim 31 is being treated as a product-by-process claim.  Product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps (see MPEP 2113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cody (as applied to claim 1, above, regarding claims 2 and 3 and as applied to claim 16, above, regarding claim 17) in view of USPN 7,967,435 Seeto.
To claim 2, Cody further discloses a protective eyewear lens assembly wherein said metal-detectable component (26,36,38) is one of a plurality of metal-detectable components permanently embedded within said lens body (see Figures 1-6; col. 3, lines 4-67).
Cody does not expressly disclose a protective eyewear lens assembly having a total metal detectability equivalent to at least a 1 mm ferrous sphere.
However, Seeto teaches a protective eyewear lens assembly (see Figures 1-2B; col. 1, lines 10-53) comprising at least one metal-detectable component (col. 1, lines 10-53) having a total metal detectability equivalent to at least a 1 mm ferrous sphere (col. 5, lines 35-45).
Cody and Seeto teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective eyewear of Cody to have a total metal detectability equivalent to at least a 1 mm ferrous sphere so that the protective eyewear of Cody would be capable of performing the intended use of Seeto (wear by food industry workers where metal-detectability is beneficial) as well the intended use of Cody (easy lens replaceability).  It would further have been obvious to one of ordinary skill in the art that a protective eyewear that becomes dropped into food processing machinery may result in damage to the lens while leaving the frame intact.  In such a scenario using the protective eyewear of Seeto (i.e. protective eyewear with metal-detectability but a non-replaceable lens), the entire protective eyewear (frame and lens) would need to be discarded and replaced.  However, if the protective eyewear were that of Cody coupled with Seeto (i.e. protective eyewear including metal-detectability and a replaceable lens) only the lens would need to be replaced while the frame could be retained and coupled to a new lens, reducing waste and expense.  Examiner further respectfully notes that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 3, the modified invention of Cody (i.e. Cody in view of Seeto, as detailed above) further teaches a protective eyewear assembly wherein each of said plurality of metal-detectable components has a metal detectability equivalent to at least a 1mm ferrous sphere (col. 5, lines 35-45 of Seeto).  Examiner again further respectfully notes that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 17, Cody further discloses a protective eyewear lens assembly wherein said metal-detectable component (26,36,38) is one of a plurality of metal-detectable components permanently embedded within said lens body (see Figures 1-6; col. 3, lines 4-67).
Cody does not expressly disclose a protective eyewear lens assembly having a total metal detectability equivalent to at least a 1 mm ferrous sphere.
However, Seeto teaches a protective eyewear lens assembly (see Figures 1-2B; col. 1, lines 10-53) comprising at least one metal-detectable component (col. 1, lines 10-53) having a total metal detectability equivalent to at least a 1 mm ferrous sphere (col. 5, lines 35-45).
Cody and Seeto teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective eyewear of Cody to have a total metal detectability equivalent to at least a 1 mm ferrous sphere so that the protective eyewear of Cody would be capable of performing the intended use of Seeto (wear by food industry workers where metal-detectability is beneficial) as well the intended use of Cody (easy lens replaceability).  It would further have been obvious to one of ordinary skill in the art that a protective eyewear that becomes dropped into food processing machinery may result in damage to the lens while leaving the frame intact.  In such a scenario using the protective eyewear of Seeto (i.e. protective eyewear with metal-detectability but a non-replaceable lens), the entire protective eyewear (frame and lens) would need to be discarded and replaced.  However, if the protective eyewear were that of Cody coupled with Seeto (i.e. protective eyewear including metal-detectability and a replaceable lens) only the lens would need to be replaced while the frame could be retained and coupled to a new lens, reducing waste and expense.  Examiner further respectfully notes that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cody (as applied to claims 1, 6, and 7, above) in view of USPN 8,641,188 DiChiara.
To claim 9, Cody discloses a protective eyewear lens assembly as recited above in claims 1, 6, and 7.
Cody does not expressly disclose a protective eyewear lens assembly wherein said lens body includes a bottom segment of said outer peripheral edge with at least one of said plurality of metal-detectable components permanently embedded within said lens body along said bottom segment of said outer peripheral edge.
However, DiChiara teaches a protective eyewear assembly (1 of Figures 1A-1B; col. 5, lines 21-60) wherein said lens body includes a bottom segment of said outer peripheral edge with at least one of said plurality of metal-detectable components permanently embedded within said lens body along said bottom segment of said outer peripheral edge (annotated Figures 1A-1B, see below).
Cody and DiChiara teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective eyewear of Cody to include a metal-detectable component embedded within said lens body along said bottom segment of said outer peripheral edge of the lens body as taught by DiChiara because DiChiara teaches that this configuration is known in the art and allows for a protective eyewear assembly with a frame that has portions disposed below the lens body in addition to above the lens body, which may be preferable aesthetically to some users compared to the protective eyewear of Cody where the frame is only disposed on above the lens body.  Examiner further respectfully notes that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04) and Applicant has not cited any criticality for there being a least one metal-detectable component disposed along a bottom segment of the lower peripheral edge of the lens body.

    PNG
    media_image3.png
    874
    616
    media_image3.png
    Greyscale

To claim 10, Cody further discloses a protective eyewear lens assembly wherein said lens body extends in a widthwise direction between opposing first and second ends, and said outer peripheral edge includes a top edge segment, a bottom edge segment, a first outer edge segment disposed along said first end and a second outer edge segment disposed along said second end (annotated Figures 1-2B).
Cody does not expressly disclose a protective eyewear lens assembly with at least one of said plurality of metal-detectable components permanently embedded within said lens body along each of said top edge segment, said bottom edge segment, said first outer edge segment and said second outer edge segment.
However, DiChiara teaches that protective eyewear lens assemblies can comprise metal-detectable components permanently embedded within said lens body along all portions of the outer peripheral edge (see Figure 17A; col. 14, lines 59-65).
Cody and DiChiara teach analogous inventions in the field of protective eyewear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective eyewear of Cody to include a metal-detectable component along all portions of the outer peripheral edge as taught by DiChiara because DiChiara teaches that this configuration is known in the art and would provide magnetic attraction completely around the outer peripheral edge of the lens body.  Examiner further respectfully notes that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04) and Applicant has not cited any criticality for there being a least one metal-detectable component disposed along the recited portions of the lens body.

To claim 11, the modified invention of Cody (i.e. Cody in view of DiChiara, as detailed above) further teaches a protective eyewear lens assembly wherein said plurality of metal-detectable components have an elongated length with a first section disposed along one of said top edge segment and said bottom edge segment, and a second section oriented transverse to said first section that is disposed along one of said first and second outer edge segments (annotated Figures 4A-6 of Cody; see Figure 17A of DiChiara).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732